ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_04_FR.txt. OPINION INDIVIDUELLE DE M. PETREN

Je suis d'accord avec la majorité de la Cour pour considérer que la
révocation par les Nations Unies du mandat confié à l'Afrique du Sud
pour le Sud-Ouest africain, maintenant Namibie, constitue un fait acquis
que les Etats et en premier lieu l’Afrique du Sud ont le devoir de re-
connaître. Toutefois les motifs pour lesquels je suis arrivé à cette con-
clusion me permettant de voter pour le sous-paragraphe | du dispositif de
l'avis consultatif ne coincident que partiellement avec ceux de la majorité.
D'autre part, je ne puis, à mon regret, me rallier qu’en partie au contenu
des sous-paragraphes 2 et 3 du dispositif. Le vote n’ayant pu être divisé
à cet égard, j'ai dû voter contre ces deux sous-paragraphes. Pour ces
raisons, je dois joindre à l’avis consultatif l’exposé des motifs de mon
désaccord.

En ce qui concerne tout d’abord l'opportunité pour la Cour de donner
Vavis consultatif demandé par le Conseil de sécurité, je crois qu'il y a lieu
de s'arrêter un instant sur un aspect particulier de la question.

Alors que la résolution 2145 (XXI), par laquelle l’Assemblée générale
des Nations Unies a déclaré terminé le mandat de l’Afrique du Sud pour
la Namibie, était fondée sur des motifs d’ordre juridique et que le Conseil
de sécurité l’a endossée en déclarant par la résolution 276 (1970) que la
présence de l’Afrique du Sud en Namibie était illégale, il ressort clai-
rement du contexte dans lequel la demande d’avis a été décidée qu’elle
avait surtout pour but d’obtenir une réponse de la Cour telle que les
Etats se voient dans l’obligation d’exercer sur l’Afrique du Sud une
pression de caractère essentiellement économique visant à la faire quitter
la Namibie. La distribution naturelle des rôles entre l’organe judiciaire
principal et les organes politiques des Nations Unies s’en est trouvée
renversée. Au lieu de demander à la Cour son avis sur une question
juridique afin d’en tirer des conséquences d'ordre politique, le Conseil de
sécurité a procédé à l'inverse. Estimant pour ma part que, selon la Charte
des Nations Unies, l'obligation juridique pour les Etats Membres
d’appliquer des mesures de pression contre un Etat fautif ne saurait être
créée que par une résolution du Conseil de sécurité à cet effet, je crains
que la tâche de Ia Cour en l’espèce ne doive se limiter à renvoyer aux
décisions prises par le Conseil de sécurité. Autrement dit, la demande
d’avis est en dehors du cadre normal de la fonction consultative de la

115
128 NAMIBIE (S.-O. AFRICAIN) (OP. IND. PETREN)

Cour, qui est d'offrir des directives d’action à l’organe qui demande un
avis consultatif. La Cour aurait donc eu un motif valable de décliner de
répondre à la demande. Néanmoins, vu les circonstances particulières
de l’évolution de la question de la Namibie et la situation confuse qui en
est résultée, je pense que la Cour doit répondre à cette demande, quelque
anormale qu’elle puisse paraître.

Il y a cependant lieu de se demander si les décisions que la Cour a prises
concernant sa composition en la présente procédure ne sont pas de
nature à l’entraver dans sa réponse. Selon l’article 68 du Statut, la Cour
doit s’inspirer, dans l’exercice de ses attributions consultatives, des
dispositions du Statut qui s’appliquent en matière contentieuse dans la
mesure où elle les reconnaît applicables. Or le Secrétaire général des
Nations Unies et d’autres participants à la procédure ont soutenu que
l'Afrique du Sud avait violé ses obligations en tant que puissance manda-
taire et que les résolutions de l’Assemblée générale et du Conseil de
sécurité sur la révocation du mandat étaient valables, tandis que l’Afrique
du Sud a développé des thèses contraires. Si jamais il y a eu lieu d’ap-
pliquer à une procédure consultative les dispositions régissant la procé-
dure contentieuse, il paraît difficile de ne pas admettre que ce soit le cas
ici. Toutefois la majorité de la Cour a rejeté par ordonnance du 29 janvier
1971 la demande de l’Afrique du Sud de pouvoir désigner un juge ad hoc,
cing juges seulement s’étant prononcés en faveur de cette demande.

Dans l’avis consultatif, la Cour indique maintenant comme motif de
l’ordonnance du 29 janvier que son Règlement ne lui aurait pas permis
d’exercer un pouvoir discrétionnaire à l’égard de la demande de l’Afrique
du Sud. Or Particle 68 du Statut, qui a pour objet évident de sauvegarder
les intérêts des Etats eventuellement affectés par une procédure consul-
tative, impose à la Cour le devoir d’examiner en chaque cas d’espèce
dans quelle mesure il y a lieu d’appliquer les dispositions du Statut
concernant la procédure contentieuse, y compris celles qui visent les juges
ad hoc. Donc, quand l’article 83 du Règlement dispose que, si un avis
consultatif est demandé au sujet d’une question juridique actuellement
pendante entre deux ou plusieurs Etats, l’article 31 du Statut (où il est
question de la désignation des juges ad hoc) est applicable, il n’est pas
possible d’interpréter cette disposition du Règlement comme interdisant à
la Cour de permettre à un Etat de désigner un juge ad hoc dans d’autres
cas où les circonstances le justifient. Au contraire, il faut voir dans
Particle 83 du Règlement une règle positive d’application de l’article 68
du Statut selon laquelle il faut toujours considérer l’article 31 du Statut
comme applicable lorsqu'un avis consultatif est demandé au sujet d’une
question juridique actuellement pendante entre deux ou plusieurs Etats.
En pareille situation, le Règlement reconnaît à un Etat participant à une
procédure consultative le droit de désigner un juge ad hoc si la Cour ne
compte pas sur le siège un juge de sa nationalité. Certes l’article 68 du

116
129 NAMIBIE (S.-O. AFRICAIN) (OP. IND. PETREN)

Statut ne constituait pas un obstacle absolu à ce que la Cour refuse à
PAfrique du Sud ie droit de désigner un juge ad hoc, mais il eût été, à
mon avis, plus conforme à l'esprit de cette disposition d'accepter la
demande de l’Afrique du Sud.

Compte tenu de ce qui précède, il reste à examiner si l'Afrique du Sud
n’avait pas, en vertu de l’article 83 du Règlement, le droit de désigner un
juge ad hoc, motif pris de ce que l’avis consultatif était demandé au sujet
d’une question juridique pendante entre l'Afrique du Sud et un ou
plusieurs autres Etats. En rejetant dés le début de la procédure orale la
demande de l’Afrique du Sud tendant à pouvoir désigner un juge ad hoc,
la Cour a implicitement tranché par la négative le point de savoir si
Pavis était demandé au sujet d’une telle question. Or, le 29 janvier 1971,
la portée de l’avis consultatif n’était pas encore connue. Plusieurs
participants à la procédure écrite, à commencer par le Secrétaire général
des Nations Unies, avaient fait valoir qu'il n’appartenait pas à la Cour de
se prononcer sur la validité des résolutions de l’Assemblée générale et du
Conseil de sécurité concernant la révocation du mandat. Au début de la
procédure orale, au moment où la Cour a rejeté la demande de l’Afrique
du Sud concernant le juge ad hoc, on ne savait pas encore si la Cour
examinerait ou non la validité desdites résolutions. Si la Cour avait
renoncé à un tel examen, on aurait peut-être pu dire que l’avis de la
Cour ne portait que sur les effets de la situation créée par [a présence
continue de l'Afrique du Sud en Namibie et que le caractère illicite
de cette situation ne pouvait être mis en question par la Cour après
les résolutions de l’Assemblée générale et du Conseil de sécurité. Or
la Cour a jugé nécessaire de trancher dans son avis la question de la
validité des résolutions et, ce faisant, elle a cru devoir se prononcer
également sur la question de savoir si Afrique du Sud avait violé ses
obligations de puissance mandataire.

L’applicabilité de l’article 83 du Règlement dépend donc du point de
savoir s’il existe entre l’Afrique du Sud et d’autres Etats des questions
pendantes concernant la situation juridique à l'égard des matières dont
traite ainsi l’avis. Sur ce point, il s’est avéré non seulement au cours des
débats aux Nations Unies, mais aussi dans des échanges directs de notes
entre gouvernements, qu'il existe entre l’Afrique du Sud et d’autres
Etats des questions pendantes concernant le droit de l’Afrique du Sud
à représenter la Namibie sur le plan international, par exemple en ce qui
concerne l’adhésion à des instruments internationaux. Ces questions
juridiques pendantes sont intimement liées à celle de l'effet des résolutions
de l’Assemblée générale et du Conseil de sécurité sur la révocation du
mandat. En conséquence je trouve que la Cour, en rendant le présent
avis consultatif, s’est prononcée sur des questions pour l'examen des-
quelles l'Afrique du Sud avait le droit, en vertu de l’article 83 du Régle-
ment, de demander la présence sur le siège d’un juge de sa nationalité.
En privant l'Afrique du Sud de cette garantie procédurale, la Cour n’a
pas, à mes yeux, respecté son Règlement.

117
130 NAMIBIE (S.-O. AFRICAIN) (OP. IND. PETREN)

Il existe bien sûr des opinions divergentes sur la valeur de l’institution
du juge ad hoc mais, tant que celle-ci restera inscrite au Statut de la Cour,
elle représentera une garantie d’ordre procédural offerte à l'Etat partie
à une affaire contentieuse dont aucun membre ordinaire de la Cour n’a
la nationalité. La procédure consultative reléve elle aussi de la fonction
judiciaire de la Cour et l’article 68 du Statut pose le principe qu’elle
doit autant que possible être assimilée à la procédure contentieuse.

L’éloignement à l’égard du principe énoncé à l’article 68 du Statut
dont la Cour a fait preuve en rejetant la demande de l'Afrique du Sud
concernant son juge ad hoc est mis en relief par une autre décision
majoritaire de la Cour, celle par laquelle elle a maintenu sur le siège
un de ses membres ayant pris comme délégué aux Nations Unies, d’après
des procès-verbaux communiqués à la Cour, une part spectaculaire à
lélaboration de l’une des résolutions du Conseil de sécurité qui ont
endossé et pris comme point de départ la résolution 2145 (XXI) de
l'Assemblée générale dont la Cour a eu à apprécier la validité dans le
présent avis. Le vieil adage selon lequel il faut non seulement que justice
soit faite, mais aussi qu’il soit manifeste que justice est faite aurait, à
mes yeux, exigé une application plus stricte de l’article 17, paragraphe 2,
du Statut, qui interdit aux membres de la Cour de participer au règlement
d’une affaire dans laquelle ils sont antérieurement intervenus à quelque
titre que ce soit. Je ne pense pas que les activités passées d’un juge
comme représentant de son pays aux Nations Unies ne puissent en
aucun cas relever de l’article 17, paragraphe 2, du Statut. Ainsi, je
trouve que, si l’on a élaboré ou défendu des textes de résolutions sur la
validité desquels la Cour a à se prononcer, on ne peut participer comme
juge à cette affaire, qu’elle soit contentieuse ou consultative.

Les deux décisions concernant la composition de la Cour auxquelles
je viens de faire allusion doivent retenir l’attention à cause de Pintérét
qu’elles présentent pour la sauvegarde du caractère judiciaire de la
procédure consultative. Toujours est-il que la majorité a jugé que la
Cour devait rendre son avis consultatif dans sa présente composition,
si bien que la situation est analogue à celle d’une affaire contentieuse
où une exception préliminaire a été rejetée et où les juges qui se sont
prononcés en faveur de cette exception doivent participer à la procédure
sur le fond.

Je me tournerai donc maintenant vers les parties centrales de l’avis
consultatif et traiterai d’abord de la portée de l’avis demandé à la Cour.
A cet égard, il y a lieu de constater que la résolution 276 (1970) du
Conseil de sécurité prend comme point de départ la résolution 2145
(XXI) par laquelle l’Assemblée générale a notamment décidé que le
mandat confié à l'Afrique du Sud était terminé. La résolution 276 (1970)

118
131 NAMIBIE (S.-O. AFRICAIN) (OP. IND. PETREN)

du Conseil de sécurité se fondant sur la résolution 2145 (XXI) de l’As-
semblée générale, ainsi que sur une série de résolutions ultérieures de
PAssemblée générale et du Conseil de sécurité, il est exclu que la Cour
puisse se prononcer sur les conséquences juridiques de la résolution 276
(1970) du Conseil de sécurité sans examiner d’abord la validité des
résolutions sur lesquelles elle est elle-même fondée, et cela d’autant plus
que la validité desdites résolutions a été contestée par l’Afrique du Sud
et mise en doute par d’autres Etats. Tant que la validité des résolutions
sur lesquelles se fonde la résolution 276 (1970) n’est pas établie, il est
évidemment impossible que la Cour se prononce sur les conséquences
juridiques de la résolution 276 (1970), car il ne peut y avoir de telles
conséquences juridiques si les résolutions de base sont illégales, et se
prononcer comme s’il y en avait serait incompatible avec le rôle d’un
tribunal. Il me semble que la majorité aurait dû s'exprimer sur ce point
avec plus de précision et de fermeté, mais je constate qu’elle a estimé
elle aussi que l'avis devait comprendre un examen de la validité des
résolutions en question.

Je suis d’accord avec la majorité pour considérer que l’institution du
mandat comportait pour la Société des Nations le pouvoir de le révoquer
en cas de violation grave des obligations de la puissance mandataire,
bien que cette éventualité ne soit pas mentionnée dans les textes qui
ont établi le système des mandats. Il en va de même de nombreux con-
trats de droit civil de la vie quotidienne, qui ne font pas allusion au droit
de dénoncer le contrat revenant à celui dont le cocontractant a grave-
ment enfreint ses obligations. Comme la procédure selon laquelle le
pouvoir de révocation pouvait être exercé n'avait pas été spécifiée, elle
devait le cas échéant être fixée par l’organe de la Société des Nations
qu'il y avait lieu de considérer comme compétent.

Toujours en accord avec la majorité, je trouve aussi que le mandat
pour le Sud-Ouest africain a survécu à la dissolution de la Société des
Nations et que le rôle de celle-ci en ce qui concerne la sauvegarde des
intérêts de la population du territoire sous mandat et le contrôle de son
administration par la puissance mandataire a été dévolu aux Nations
Unies. Cela vaut également pour le pouvoir de révoquer le mandat à
raison d’une violation grave des obligations de la puissance mandataire,
bien que l’on n’ait jamais adopté aucune disposition précisant les formes
dans lesquelles ce pouvoir inhérent à l'institution du mandat devait
être exercé. Il s'ensuit que la fixation de la procédure à cet égard a tou-
jours été laissée à l’organe ou aux organes de l’organisation mondiale
qu'il fallait considérer, le cas échéant, comme compétents en la matière.

Si, au temps de la Société des Nations, le comportement de la puis-
sance mandataire n’a pas conduit l’organisation mondiale à envisager
la révocation du mandat, les Nations Unies ont été graduellement
amenées à une pareille situation, à mesure que l’Afrique du Sud fondait
son administration de la Namibie sur une conception des relations entre

119
132 NAMIBIE (S.-O. AFRICAIN) (OP. IND. PETREN)

les races qui n’appartient pas à l’époque contemporaine. Le chemin qui
a conduit à la résolution 2145 (XXI), par laquelle l’Assemblée générale
a déclaré en 1966 le mandat terminé, a été jalonné de décisions judiciaires
prises par la Cour sous forme d’avis consultatifs en 1950, 1955 et 1956
et sous forme d’arrêts en 1962 et 1966, décisions qui ont successivement
répandu une lumière, parfois vacillante, non seulement sur les données
permettant de conclure à l'existence d’un pouvoir de révocation du
mandat appartenant aux Nations Unies mais aussi sur les formes dans
lesquelles ce pouvoir devrait ou ne devrait pas être exercé.

Il est dans la nature des choses que la révocation du mandat pour
violation grave par la puissance mandataire des obligations lui incom-
bant exige que l'existence d’une telle violation soit constatée par une
décision ayant force obligatoire. Comme je viens de le dire, les textes
sur lesquels repose le système des mandats n’indiquent pas clairement à
quel organe il incombe de prendre pareille décision. Il faut donc les
compléter par voie d'interprétation. On s’est d'abord demandé si ce
n’était pas à la Cour qu’il appartenait de prendre la décision. Cependant
l'arrêt de 1966 a établi que la Cour ne saurait trancher par un arrêt
revêtu de la force de chose jugée la question de savoir si la puissance
mandataire avait violé ou non les obligations de caractère général que
le mandat lui imposait. Dans ces conditions, l'organe des Nations Unies
à considérer comme compétent pour prendre une décision ne saurait
être que l’Assemblée générale, à laquelle ont été dévolues les fonctions
de surveillance de ladministration du mandat ayant autrefois appartenu
au Conseil de la Société des Nations. C’est pourquoi je considère qu’il
faut reconnaître que l’Assemblée générale avait le pouvoir de révoquer
le mandat pour violation grave des obligations de la puissance manda-
taire. Bien qu'il ait pu paraître préférable qu'avant de se prononcer
l'Assemblée générale demande à la Cour un avis consultatif sur la ques-
tion de savoir si l’Afrique du Sud avait violé ses obligations, aucune
disposition des textes applicables ne l’obligeait à le faire.

Cette situation évoque celle qui existerait en cas d’application des
dispositions de l’article 6 de la Charte des Nations Unies sur l’expul-
sion d’un Etat Membre ayant enfreint de manière persistante les prin-
cipes énoncés dans la Charte. Une décision à cet égard est prise par
l'Assemblée générale sur recommandation du Conseil de sécurité. Rien
n’oblige le Conseil de sécurité ou l’Assemblée générale à demander l'avis
de la Cour avant de prendre position sur la question de savoir si l'Etat
Membre dont il s’agit a enfreint les principes de la Charte. En d’autres
termes, un organe politique est qualifié pour prendre une décision pour
des motifs qui présentent certes un caractère juridique, mais dont la
Cour ne saurait examiner la validité dès lors que l’organe politique a
pris sa décision dans sa propre sphère de'compétence.

Jestime donc qu’en l’espèce la Cour aurait dû se borner à constater
que la résolution 2145 (XXI) est valable sans examiner le bien-fondé

120
133 NAMIBIE (S.-O. AFRICAIN) (OP. IND. PETRÉN)

de l’appréciation des faits sur laquelle cette résolution est fondée. Pro-
céder à un tel examen, comme la Cour l’a fait dans le présent avis,
revient à laisser entendre que la Cour aurait éventuellement pu arriver
à d’autres conclusions que l’Assemblée générale et en conséquence
casser sa résolution. Or, étant donné ce qui précède, je considère que
cela était exclu.

L'effet de la résolution 2145 (XXI) a donc été de retirer à l’Afrique du
Sud le droit d’administrer la Namibie comme puissance mandataire. Le
statut international de ce territoire est cependant demeuré intact et la
résolution selon laquelle le mandat à été déclaré terminé ne saurait être
interprétée dans un autre sens. Il s’ensuit que cette résolution a créé l’obli-
gation pour l’Afrique du Sud de céder la place à l'administration nouvelle
que les Nations Unies pourraient organiser en vue d’atteindre l’objectif
ultime du mandat, à savoir l’autodétermination de la population du
territoire. Etant donné la complexité de cette opération, il serait éminem-
ment souhaitable que les autorités sud-africaines et les organes des
Nations Unies collaborent pour la réaliser, mais il n’appartient pas à la
Cour d’en prescrire les modalités. Il va sans dire que, tant qu’elle demeu-
rera en Namibie, Afrique du Sud devra continuer à remplir les obliga-
tions que le mandat lui a imposées. Spécifier quelles sont ces obligations-
ne fait pas l’objet de la demande d'avis dont la Cour a été saisie.

Comme l'Afrique du Sud a refusé de se conformer à la résolution 2145
(XXI) et comme l Assemblée générale ne dispose pas de moyens d’exécu-
tion pour Ja faire respecter, l'Assemblée a dû recourir au Conseil de
sécurité, de même que celui-ci peut être saisi, selon l’article 94, paragraphe
2, de la Charte des Nations Unies, d’une situation dans laquelle une partie
à un litige tranché par un arrêt de la Cour ne satisfait pas aux obligations
lui incombant en vertu de l’arrêt. C’est par toute une série de résolutions,
énumérées dans le présent avis, que le Conseil de sécurité a endossé la
résolution 2145 (XXT) et enjoint à PAfrique du Sud de quitter la Namibie.
Celle de ces résolutions à laquelle se réfère la présente. demande d’avis
consultatif est la résolution 276 (1970), par laquelle le Conseil de sécurité
a notamment déclaré que la présence continue des autorités sud-africaines
en Namibie était illégale. C’est sur les conséquences juridiques pour les
Etats de la présence continue de l’Afrique du Sud en Namibie nonobstant
cette résolution que la Cour a été invitée à se prononcer.

Comme première conséquence, le sous-paragraphe | du dispositif de
Pavis consultatif indique l’obligation pour l'Afrique du Sud de retirer
immédiatement son administration de Namibie. Il ressort cependant de ce
qui précède que c’est la résolution 2145 (XXT) qui a créé pour l'Afrique du
Sud lobligation de se retirer de Namibie. Cette obligation ne seurait done
être qualifiée de conséquence de la présence continue de l’Afrique du Sud
en Namibie nonobstant la résolution 276 (1970). Au stade correspondant
à la résolution 276 (1970), les cogséquences juridiques dont il s’agit pour

121
134 NAMIBIE (S.-O. AFRICAIN) (OP. IND. PETREN)

l'Afrique du Sud sont uniquement celles auxquelles elle se trouve exposée
à raison de son refus de se conformer à la résolution 2145 (XXI). Bien que
je puisse souscrire à ce qu’énonce le sous-paragraphe | du dispositif de
l'avis, j'estime que logiquement il ne devrait pas y figurer.

*

En revanche le dispositif doit porter sur les effets juridiques que la
présence continue de l’Afrique du Sud en Namibie a sur ses relations avec
les autres Etats et notamment les autres Membres des Nations Unies.
Compte tenu de ce qui précède, ces Etats doivent considérer la révocation
du mandat comme un fait acquis et sont tenus de ne pas reconnaître à
l'Afrique du Sud le droit de continuer à administrer la Namibie. La
question est donc de savoir quel comportement cette obligation de non-
reconnaissance impose comme telle aux Etats. La réponse doit être
recherchée dans le droit coutumier reflété par la pratique établie des
Etats, mais cela est plus facile s'agissant de la non-reconnaissance d’un
Etat ou du gouvernement d’un Etat que lorsqu'il s’agit de la non-recon-
naissance de l’administration d’un territoire par le gouvernement reconnu
d’un Etat reconnu, surtout si l’économie dudit territoire est plus ou moins
intégrée à celle dudit Etat. Le terme même de non-reconnaissance implique
non pas une action positive mais l’abstention d’actes signifiant la recon-
naissance. La non-reconnaissance exclut donc avant tout les relations
diplomatiques, ainsi que les déclarations formelles et actes de courtoisie
par lesquels la reconnaissance s'exprime normalement. Toutefois, si la
notion de non-reconnaissance exclut les contacts officiels et spectaculaires
au plus haut niveau, l’usage ne semble pas être le même sur le plan
administratif, des impératifs d’ordre pratique ou humanitaire pouvant
justifier certains contacts ou certaines formes de coopération.

Une optique analogue paraît régner en matière d’accords internatio-
naux. Alors que Ja non-reconnaissance semble ne pas permettre la conclu-
sion en règle de traités entre gouvernements, des accords entre adminis-
trations, par exemple postales ou ferroviaires, sont jugés possibles.
De même, l'effet légal à attribuer aux décisions des autorités judiciaires
et administratives d’un Etat ou d’un gouvernement non reconnu dépend
de considérations humaines et de besoins pratiques. I] ne serait pas diffi-
cile de citer au moins un exemple actuel montrant la diversité et la
souplesse avec lesquelles la notion de non-reconnaissance est appliquée
par les Etats qui n’en reconnaissent pas un autre. Certes les motifs peuvent
différer de ceux pour lesquels l'administration de la Namibie par l’Afrique
du Sud ne doit pas être reconnue, mais ce qui est important pour le présent
avis consultatif c’est que, dans le droit international d’aujourd’hui, la non-
reconnaissance n’a d'effets négatifs obligatoires que pour un secteur très
restreint d’actes gouvernementaux de caractère plutôt symbolique.

Au-delà de ce domaine restreint, il ne peut exister d’obligations pour
les Etats de réagir contre la présence continue de l’Afrique du Sud en

122
135 NAMIBIE (S.-O. AFRICAIN) (OP. IND. PETREN)

Namibie que si ces obligations se fondent sur une autre base juridique que
le simple devoir de ne pas reconnaître le droit de l'Afrique du Sud de
continuer à administrer le territoire. Pareil fondement ne saurait être
recherché que dans les résolutions du Conseil de sécurité dont il a été fait
état au cours de la procédure. Pour ma part, j’approuve les motifs en
vertu desquels la majorité de la Cour a rejeté les objections formulées par
l'Afrique du Sud à l'encontre de la validité formelle de certaines de ces
résolutions. Quant à leur contenu, la résolution 276 (1970), à laquelle se
réfère expressément la demande d'avis dont la Cour a été saisie, déclare
d’abord, au paragraphe 2, que la présence continue des autorités sud-
africaines en Namibie est illégale et qu’en conséquence toutes les mesures
prises par le Gouvernement sud-africain au nom de la Namibie ou en ce
qui la concerne depuis la cessation du mandat sont illégales et non valides.
Puis, au paragraphe 5, le Conseil de sécurité demande à tous les Etats, en
particulier à ceux qui ont des intérêts économiques ou autres en Namibie,
de s’abstenir de toutes relations avec le Gouvernement sud-africain qui
soient incompatibles avec le paragraphe 2. Le texte du paragraphe 2
donne l'impression que la non-validité de toutes les mesures prises par
l'Afrique du Sud concernant la Namibie est considérée comme un effet
automatique de ’illégalité de sa présence continue dans ce territoire. Le
sens du paragraphe 5 semble donc être que les Etats ne doivent pas
reconnaître de telles mesures comme valables. Or, compte tenu de ce qui
précède, le devoir pour les Etats de ne pas reconnaître le droit de |’ Afrique
du Sud de continuer à administrer la Namibie n’entraine pas l'obligation
de refuser tout caractère légal aux mesures ou décisions prises par les
autorités sud-africaines en ce qui concerne la Namibie ou ses habitants.
A cet égard, la notion de non-reconnaissance laisse aux Etats, comme je
lai dit, une large mesure d'appréciation discrétionnaire.

Ainsi la résolution 276 (1970) semble-t-elle dépasser le terrain des
effets obligatoires de la simple non-reconnaissance. Cela est encore plus
clair en ce qui concerne la résolution 283 (1970), adoptée par le Conseil de
sécurité en même temps que la demande d’avis adressée à la Cour. Ea
non-reconnaissance ne comportant comme effet nécessaire que l’absten-
tion d’actes gouvernementaux d’un certain type, il est évident qu’une
demande aux Etats de limiter ou d’arrêter les relations commerciales ou
industrielles de leurs ressortissants avec un certain pays ou territoire
appartient à un domaine différent et qu'il s’agit là de mesures actives de
pression contre un Etat ou un gouvernement. Or, au paragraphe 7 du
dispositif de la résolution 283 (1970), le Conseil de sécurité demande à
tous les Etats de décourager leurs ressortissants d’effectuer des investisse-
ments ou d’acquérir des concessions en Namibie. Et encore plus éloigné
du domaine de la notion de non-reconnaissance est le paragraphe 11, où
le Conseil de sécurité lance un appel à tous les Etats pour les dissuader
d'encourager le tourisme en Namibie. Sur ce dernier point, le texte de la
résolution fait penser qu’il s’agit plutôt d’une simple recommandation
mais, pour toute une série d’autres mesures figurant au même dispositif et

123
136 NAMIBIE (S.-O. AFRICAIN) (OP. IND. PETREN)

allant au-delà des effets obligatoires de la non-reconnaissance, la question
se pose de savoir si la résolution n’énonce que des recommandations ou
s'impose aux Etats avec force obligatoire. La même question se pose
évidemment, comme il a déjà été indiqué, pour la résolution 276 (1970) en
ce qui concerne la non-reconnaissance de la validité des mesures et
décisions prises par les autorités sud-africaines en Namibie.

Ii n’est donc maintenant plus question d’obligations inhérentes au
devoir des Etats de ne pas reconnaître le droit de l’Afrique du Sud de
continuer à administrer la Namibie, mais de la création d'obligations
pour les Etats tendant à leur faire appliquer d’autres mesures de pression
contre l’Afrique du Sud à raison de son refus de quitter la Namibie. A ce
sujet, il s'avère que la Cour est divisée sur le sens à donner aux articles 24
et 25 de la Charte des Nations Ünies par rapport aux dispositions du
chapitre VII. Pour ma part, je partage l’opinion de ceux qui pensent que
les articles 24 et 25 ne sauraient avoir pour effet de contourner les condi-
tions que le chapitre VII pose pour que le Conseil de sécurité puisse
ordonner avec force obligatoire envers les Etats le genre de mesures dont
il s’agit, notamment l'interruption partielle des relations économiques.
Selon l’article 41 du chapitre VII, le Conseil de sécurité ne peut imposer
aux Etats l'obligation d'appliquer de telles mesures que dans le cadre
d’une action en cas de menace contre la paix, de rupture de la paix ou
d'actes d'agression. Il est incontestable que le Conseil de sécurité n’a pas
adopté les résolutions dont il s’agit en l’espèce dans le cadre d’une telle
action, clairement définie comme sa nature l’exige. Ne serait-ce que
pour ce motif, je considère comme exclu que l’on se trouve en l'espèce
en présence de décisions du Conseil de sécurité revêtues de force obliga-
toire envers les Etats. Il ne peut s'agir que de recommandations ayant
évidemment, comme telles, une grande force morale, mais où l’on ne
saurait voir des obligations juridiques.

Les développements qui précèdent font ressortir les motifs pour
lesquels je ne suis pas à même de me rallier à la totalité des sous-para-
graphes 2 et 3 du dispositif de l’avis consultatif.

Au sous-paragraphe 2, l'accent est mis sur l'obligation des Etats
Membres des Nations Unies de reconnaître l’illégalité de la présence de
l'Afrique du Sud en Namibie, mais l’on ajoute que les Etats Membres ont
l'obligation de reconnaître le défaut de validité des mesures prises par
l'Afrique du Sud au nom de la Namibie ou en ce qui la concerne et de
s’abstenir de tous actes et en particulier de toutes relations avec le Gou-
vernement sud-africain qui constitueraient une aide ou une assistance à
l'égard de la présence et de l’administration sud-africaines en Namibie.
Cela va au-delà des obligations qui découlent du devoir de ne pas recon-
naître le droit de l’Afrique du Sud de continuer à administrer le Namibie.
Même s’il n’est pas possible d’indiquer avec précision les actes dont la
notion de non-reconnaissance exige que les Etats s’abstiennent, on ne
saurait nier que, l'administration sud-africaine de la Namibie étant une

124
137 NAMIBIE (S.-O. AFRICAIN) (OP. IND. PETREN)

administration de facto, beaucoup de mesures prises par elle peuvent
être reconnues comme valables par les autorités des autres Etats même
au-delà de ce qui est admis au paragraphe 125 de l’avis. Quant à l’inter-
diction des actes qui constitueraient une aide ou une assistance à la
présence et à l'administration sud-africaines en Namibie, cette formule
vague et générale ne donne pas une idée bien claire des actes concrets
qu’elle envisage. Elle est susceptible d’être interprétée comme imposant
des obligations plus étendues que celles qui découlent de la non-recon-
naissance du droit de l'Afrique du Sud de continuer à administrer la
Namibie. Cela m'est un motif supplémentaire de ne pas voter pour ce
sous-paragraphe du dispositif.

Quant au sous-paragraphe 3 du dispositif, je ne saurais y souscrire que
pour autant qu’il signifie que les Etats non membres des Nations Unies
ont, eux aussi, le devoir de ne pas reconnaître l’administration de la
Namibie par l'Afrique du Sud. Or, quand ce sous-paragraphe énonce que
ces Etats sont tenus de prêter leur assistance à l’action entreprise par les
Nations Unies en ce qui concerne la Namibie, on a l’impression qu'il
s’agit d’une contribution active à des mesures de pression, ce à quoi je ne
pense pas que ces Etats soient obligés.

Je considère donc que les résolutions du Conseil de sécurité, pour
autant qu’elles concernent des mesures de pression contre l’Afrique du
Sud allant au-delà de ce qu’exige la non-reconnaissance de sun droit de
continuer à administrer la Namibie, ne constituent que des recommanda-
tions ne créant pas d'obligations pour les Etats. Néanmoins j'estime que
ces résolutions peuvent fournir aux Etats, qu’ils soiert Membres des
Nations Unies ou non, des motifs légitimes de prendre, dans leurs
relations juridiques avec l’Afrique du Sud, des positions qui autrement
se seraient trouvées en conflit avec des droits revenant à ce pays. Au plan
du droit, les résolutions en question ont créé non pas des obligations mais
des droits d’agir contre l’Afrique du Sud à raison de sa présence continue
en Namibie. A cet égard, les recommandations du Conseil de sécurité
pourraient guider l’action des Etats, avec cette restriction qu’il convien-
drait de ne pas aller 4 l’encontre du bien-être moral ou matériel de la
population de la Namibie, qui représente un objectif toujours valable du
mandat. Cette considération exigerait une sélection entre les mesures
d'administration prises par l’Afrique du Sud à l'égard de la Namibie,
sélection à laquelle la Cour ne saurait procéder faute de renseignements
suffisants sur une matière aussi complexe.

{Signé} S. PETREN.

125
